Name: Commission Regulation (EC) No 1914/2003 of 30 October 2003 amending Regulation (EC) No 1488/2001 laying down rules for the application of Council Regulation (EC) No 3448/93 as regards the placement of certain quantities of certain basic products listed in Annex I to the Treaty establishing the European Community under the inward processing arrangements without prior examination of the economic conditions
 Type: Regulation
 Subject Matter: tariff policy;  international trade
 Date Published: nan

 Avis juridique important|32003R1914Commission Regulation (EC) No 1914/2003 of 30 October 2003 amending Regulation (EC) No 1488/2001 laying down rules for the application of Council Regulation (EC) No 3448/93 as regards the placement of certain quantities of certain basic products listed in Annex I to the Treaty establishing the European Community under the inward processing arrangements without prior examination of the economic conditions Official Journal L 283 , 31/10/2003 P. 0027 - 0028Commission Regulation (EC) No 1914/2003of 30 October 2003amending Regulation (EC) No 1488/2001 laying down rules for the application of Council Regulation (EC) No 3448/93 as regards the placement of certain quantities of certain basic products listed in Annex I to the Treaty establishing the European Community under the inward processing arrangements without prior examination of the economic conditionsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to Council Regulation (EC) No 3448/93 of 6 December 1993 laying down the trade arrangements applicable to certain goods resulting from the processing of agricultural products(1), as last amended by Regulation (EC) No 2580/2000(2), and in particular the third subparagraph of Article 11(1) thereof,Whereas:(1) Article 11(1) of Regulation (EC) No 3448/93 provides that the economic conditions set out in Article 117(c) of Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code(3), as last amended by Regulation (EC) No 2700/2000 of the European Parliament and of the Council(4), are to be considered fulfilled for the admission of certain quantities of certain basic products under the inward processing arrangements for use in the manufacture of goods. The detailed rules for application of that provision, making it possible to determine the basic agricultural products to be admitted under inward processing arrangements and check and plan the quantities thereof, are to be adopted in accordance with Article 16 of Regulation (EC) No 3448/93.(2) Commission Regulation (EC) No 1488/2001(5), should be amended to clarify that, for determining the basic agricultural products to be admitted under inward processing arrangements and for checking and planning the quantities thereof, the procedures set out in Article 16 of Regulation (EC) No 3448/93 are applicable.(3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee on horizontal questions concerning trade in processed agricultural products not listed in Annex I to the Treaty,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 1488/2001 is amended as follows:1. Article 2(2) is replaced by the following:"2. If the estimated amount needed for refunds exceeds the funds available, the quantities of the various products, as identified by their eight-digit Combined Nomenclature code, shall be determined, in accordance with Article 11(1) of Regulation (EC) No 3448/93, with the aid of the balance."2. In Article 22, the second paragraph is replaced by the following:"Where the amount of refunds due is estimated to be greater than the financial resources available, and taking into account the quantities already granted with certificates and the unused quantities of which the Commission has been informed in accordance with Article 25 of this Regulation, the remaining quantity available for each basic product shall be determined in accordance with Article 11(1) of Regulation (EC) No 3448/93. That quantity shall be the subject of a second publication in the Official Journal of the European Union by no later than 31 January of each year and of a third publication by no later than 31 May of each year."3. Article 24 is replaced by the following:"Article 24Emergency issue of IP certificatesThroughout the budget year, taking into account the quantities already granted with certificates and the unused quantities of which the Commission has been informed in accordance with Article 25 of this Regulation, the remaining quantity available for each basic product identified by its eight-digit nomenclature code may, as a matter of urgency, be determined in accordance with Article 11(1) of Regulation (EC) No 3448/93. That quantity shall be published in the Official Journal of the European Union. The provisions of Article 23(2) to (5) of this Regulation shall apply."Article 2This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 30 October 2003.For the CommissionErkki LiikanenMember of the Commission(1) OJ L 318, 20.12.1993, p. 18.(2) OJ L 298, 25.11.2000, p. 5.(3) OJ L 302, 19.10.1992, p. 1.(4) OJ L 311, 12.12.2000, p. 17.(5) OJ L 196, 20.7.2001, p. 9.